DETAILED ACTION
This office action is in response to the amendment filed on 01/04/2021. Claim 5 is amended and claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claim 5, the rejections under 35 U.S.C 112(b) is withdrawn because the claim no longer recites the relative term “generally”.

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 103 filed on 03/16/2016 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
	Regarding claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2016/0018377) in view of Day (US 2013/0344756) and in further view of Drees (US 2016/0057986),
 Applicant submits the argument that:



Argument B: “Applicant also notes that the leader disclosed in Drees is not used with a camera, nor is a leader used in Corbett. As such, the claim limitation requiring the leader to have "a support loop that interfaces with the camera mount", in claims 2 and 7, is also not present or shown in the prior art. This initial connection point greatly contributes to the stability of the camera buoy system while minimizing parts. Applicant respectfully requests that the Examiner reconsider the rejections of claims 2 and 7 based upon this fact”. 

Examiner’s Response
	As to argument A regarding claims 1-10 and 12, Examiner respectfully disagrees for the following reasons. Applicant asserts that “The Day device is very clear in that the exterior of that 
	However, Day does disclose “the exterior of a buoy can be any cross-sectional shape such as squares, rectangles, triangles or any other polyhedron” in paragraph 32 which implies that the prior art of Day discloses an exterior of a buoy that can have a polyhedral buoy body. In addition, the prior art intended purpose is separate from the art actually teaching a claimed limitation therefore the cited paragraph used in Day is valid because the limitation is disclosed in paragraph 32.

Examiner’s Response
	As to argument B regarding claims 2 and 7, Examiner respectfully disagrees for the following reasons. Applicant asserts that “the leader disclosed in Drees is not used with a camera, nor is a leader used in Corbett. As such, the claim limitation requiring the leader to have "a support loop that interfaces with the camera mount", in claims 2 and 7, is also not present or shown in the prior art. This initial connection point greatly contributes to the stability of the camera buoy system while minimizing parts”.
	However, as outlined in the previous office action the prior art of Corbett paragraphs 7 and 60 discloses a buoy comprising a camera (said camera being mounted on buoy) and the prior art of Drees in paragraphs 52 discloses a buoy comprising a lead. It would have been obvious to combine the two buoy systems of Corbett and Drees because combining prior art elements 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2016/0018377) in view of Day (US 2013/0344756) and in further view of Drees (US 2016/0057986).

Regarding claim 1, Corbett discloses the following claim limitation: a camera buoy comprising: a camera mount attached to one end of the buoy body, the camera being exposed to an outside environment (Corbett, paragraphs 7 and 60 discloses one or more buoys to a location in a body of water (outside environment)… the buoy may also have electromagnetic radiation modules (e.g., visible and infrared light cameras) that can be used to investigate larger areas around the buoy to locate hydrocarbons, fauna and/or ice bergs).
	Corbett does not explicitly disclose the following claim limitations: a polyhedral buoy body having a plurality of sides defining a sealed volume a leader attachable to the buoy body and having two ends.
	However, in the same field of endeavor Day discloses more explicitly the following: 
a polyhedral buoy body having a plurality of sides defining a sealed volume (Day, paragraph 32 discloses that buoy 10 is provided with at least one cavity 42. Although in an embodiment the cavity is cylindrical, any cross-sectional shape may be incorporated, such as squares, rectangles, triangles or any other polyhedron).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Corbett with Day to create the hydrocarbon exploration device of Corbett with buoy device of Day.
	The reasoning being is to provide a training and teaching aid for swimmers and coaches in the form of a buoy incorporating removable ballasting devices in the form of refillable vessels (Day, abstract).

	However, in the same field of endeavor Drees discloses more explicitly the following: a leader attachable to the buoy body and having two ends (Drees, paragraph 52 and fig. 5A discloses “a first trigger rig 400 includes a second fishing line, or leader, 20 and a third fishing line, or leader 30 (which comprises an end to each leader)”… where a fishing line (i.e. leader) maybe attached to a fishing device such an buoy).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Corbett and Day with Drees to create the system of Corbett and Day as outlined above with the fish hook system of Drees.
The reasoning being is to provide an apparatus capable of more consistently setting a hook in a fish's mouth at a more advantageous time (Drees, paragraph 2).

	Regarding claim 2, Corbett, Day and Drees discloses the camera buoy of claim 1, the leader further comprising a support loop between the two ends and interfaces with the camera mount to aid in securing the leader to the camera buoy (Day, paragraph 31 discloses fastener 38 may be a strap, a string, a buckle, a ring, a hook and loop-type fastener, a clip, or any other suitable removable fastener configured to allow the buoy 10 to be secured and/or separated from swimming trunks; in addition Drees paragraph 63 discloses a third fishing line 30 is affixed to the puck 3132 on one end (such as with a loop 31 extending around a puck pin 3135 secured to the puck 3132) and extends out of the second end portion 3116 of the sleeve 3110). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

	Regarding claim 3, Corbett, Day and Drees discloses the camera buoy of claim 2, further comprising an attachment loop on one side of the polyhedral buoy body for securement of the leader to the camera buoy (Day, paragraph 32 discloses a fastening ring 52 may be provided on vessel cap 48, to allow vessel cap 48 to be secured to the buoy 10, or to carry a flexible strap to facilitate carrying of the vessel 46, or insertion or removal of the vessel 46 from the buoy 10). The same motivation that was utilized in claim 1 applies equally as well to claim 3. 

	Regarding claim 4, Corbett, Day and Drees discloses the camera buoy of claim 1, further comprising an attachment loop on one side of the polyhedral buoy body for securement of the leader to the camera buoy (Day, paragraph 32 discloses a fastening ring 52 may be provided on vessel cap 48, to allow vessel cap 48 to be secured to the buoy 10, or to carry a flexible strap to facilitate carrying of the vessel 46, or insertion or removal of the vessel 46 from the buoy 10… Although in an embodiment the cavity is cylindrical, any cross-sectional shape may be incorporated, such as squares, rectangles, triangles or any other polyhedron). The same motivation that was utilized in claim 1 applies equally as well to claim 4.

	Regarding claim 5, Corbett, Day and Drees discloses the camera buoy of claim 1, the polyhedral buoy body being a right pentahedron, with a rectangular bottom side and a triangular back side forming a right angle with each other (Day, paragraph 32 discloses that buoy 10 is provided with at least one cavity 42. Although in an embodiment the cavity is cylindrical, any cross-sectional shape may be incorporated, such as squares, rectangles, triangles or any other polyhedron i.e. right pentahedron with a generally square bottom side and a triangular back side forming a right angle with each other). The same motivation that was utilized in claim 1 applies equally as well to claim 5.

	Regarding claim 6, Corbett, Day and Drees discloses the camera buoy of claim 5, the buoy body further comprising a front side originating from the bottom side opposite the back side and joining the back side at a tip (Drees Fig. 5A illustrates the claimed limitation). The same motivation that was utilized in claim 1 applies equally as well to claim 6.

	Regarding claim 7, Corbett, Day and Drees discloses the camera buoy of claim 6, the leader further comprising a support loop that interfaces with the camera mount to aid in securing the leader to the camera buoy (Day, paragraph 31 discloses fastener 38 may be a strap, a string, a buckle, a ring, a hook and loop-type fastener, a clip, or any other suitable removable fastener configured to allow the buoy 10 to be secured and/or separated from swimming trunks; in addition Drees paragraph 63 discloses a third fishing line 30 is affixed to the puck 3132 on one end (such as with a loop 31 extending around a puck pin 3135 secured to the puck 3132) and extends out of the second end portion 3116 of the sleeve 3110). The same motivation that was utilized in claim 1 applies equally as well to claim 7.

	Regarding claim 8, Corbett, Day and Drees discloses the camera buoy of claim 7, further comprising an attachment loop on one side of the polyhedral buoy body for securement of the leader to the camera buoy (Day, paragraph 32 discloses that buoy 10 is provided with at least one cavity 42. Although in an embodiment the cavity is cylindrical, any cross-sectional shape may be incorporated, such as squares, rectangles, triangles or any other polyhedron). The same motivation that was utilized in claim 1 applies equally as well to claim 8.

	Regarding claim 9, Corbett, Day and Drees discloses the camera buoy of claim 6, further comprising an attachment loop on one side of the polyhedral buoy body for securement of the leader to the camera buoy  (Day, paragraph 32 discloses that buoy 10 is provided with at least one cavity 42. Although in an embodiment the cavity is cylindrical, any cross-sectional shape may be incorporated, such as squares, rectangles, triangles or any other polyhedron). The same motivation that was utilized in claim 1 applies equally as well to claim 9.

	Regarding claim 10, Corbett, Day and Drees discloses a method of underwater photography comprising placing a camera on the camera buoy of claim 1 and directing the camera into the water (Corbett, paragraphs 7 and 60 discloses one or more buoys to a location in a body of water (outside environment)… the buoy may also have electromagnetic radiation modules (e.g., visible and infrared light cameras) that can be used to investigate larger areas around the buoy to locate hydrocarbons, fauna and/or ice bergs).

	Regarding claim 12, Corbett, Day and Drees discloses the method of underwater photography of claim 10, the camera buoy residing in a body of water such that the camera maintains wireless communication with other equipment (Corbett, paragraph 43 discloses one buoy may include satellite communication equipment along with radio or wireless communication equipment).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2016/0018377) in view of Day (US 2013/0344756) and in further view of Drees (US 2016/0057986) and in further view of Eckardt (US 6,383,045).

	Regarding claim 11, Corbett, Day and Drees discloses the claimed invention as outlined above in claim 1.
	Corbett, Day and Drees do not explicitly disclose the following claim limitation: further comprising attaching a line to a rear end of the leader and a weaker line to the front end of the leader and also attaching a sinker to the weaker line.
	However, in the same field of endeavor Eckardt discloses more explicitly the following: 
further comprising attaching a line to a rear end of the leader and a weaker line to the front end of the leader and also attaching a sinker to the weaker line (Eckardt, abstract and fig. 3 discloses a marker buoy is provided for use with a flexible line tied to a weighted sinker i.e. illustrates the line being attached in the front and rear end of a leader (connector)).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Corbett, Day and Drees with Eckardt to create the system of Corbett, Day and Drees as outlined above with buoy comprising a flexible line attached to a weighted sinker.
	The reasoning being is to provide a marker buoy that is easy to operate and use, constructed of material highly resistant to rust and corrosion (Eckardt, summary of invention).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481